UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1361


ACIE LYONS,

                 Plaintiff – Appellant,

          v.

ERIC K. SHINSEKI, Secretary of the Department of Veterans
Affairs,

                 Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-02532-WDQ)


Submitted:    October 31, 2011             Decided:   November 17, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Fuchs, Michael J. Snider, LAW           OFFICE OF SNIDER &
ASSOCIATES, LLC, Baltimore, Maryland, for         Appellant.   Rod J.
Rosenstein, United States Attorney, Larry        D. Adams, Assistant
United States Attorney, Baltimore, Maryland,     for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Acie Lyons brought suit against the Secretary of the

Department of Veterans Affairs (“Secretary”) alleging violations

of   the   Rehabilitation      Act    of    1973,    as   amended,        29    U.S.C.A.

§§ 701-796 (West 2008 & Supp. 2011).                  He appeals the district

court’s    order    granting      the      Secretary’s      motion        for     summary

judgment    and    dismissing     his      retaliation      and    disability-based

discrimination claims.            In this appeal, Lyons advances three

theories of disability-based discrimination.                      He argues first,

that he was subjected to disparate treatment; second, that his

work   environment     was   hostile;       and    third,    that    the        Secretary

failed to provide Lyons with reasonable accommodations based on

his disability.        Lyons also argues that the district court’s

analysis of his retaliation claims is flawed.                     Finding no error,

we affirm.

             We review de novo a district court’s order granting

summary    judgment,     “viewing          the    facts     and     the     reasonable

inferences     therefrom     in      the    light    most     favorable          to   the

nonmoving party.”      Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011), cert. denied, __ U.S. __, 80 U.S.L.W. 3018 (U.S. Oct. 11,

2011) (Nos. 10-1447, 10-1497).                 Summary judgment may be granted

only when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.
2
317, 322 (1986).               “[T]here is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.”                         Anderson v. Liberty Lobby,

Inc.,       477 U.S. 242,   249    (1986).          For    a     nonmoving      party    to

present a genuine dispute of material fact, “[c]onclusory or

speculative            allegations         do   not     suffice,          nor     does     a    mere

scintilla         of    evidence      in    support      of    [the       nonmoving       party’s]

case.”       Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks omitted).

                  The same standards and proof scheme used to interpret

violations of the Americans with Disabilities Act 1 (“ADA”) are

used to determine whether a violation of the Rehabilitation Act

has occurred. 2              See 29 U.S.C. § 794(d) (2006); Myers v. Hose, 50
F.3d 278, 281 (4th Cir. 1995).                         In order to make out a prima

facie       case       for    disability        discrimination            under    any     of    the

theories Lyons advances, he must first establish that he is an

individual with a disability.                    42 U.S.C.A. § 12112; see Rohan v.

Networks           Presentations            LLC,       375 F.3d 266,         272     n.9

(4th Cir. 2004) (hostile work environment); Rhoads v. FDIC, 257
        1
            42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp. 2011).
        2
       The ADA was amended effective January 1, 2009, after this
suit was filed.    See ADA Amendments Act of 2008, Pub. L. No.
110-325, 122 Stat. 3553. Congress did not expressly intend for
these changes to apply retroactively, and so we must decide this
appeal based on the law in place prior to the amendments.
Landgraf v. USI Film Prods., 511 U.S. 244, 270-71 (1994).


                                                   3
F.3d 373,     387   n.11     (4th Cir. 2001)        (failure     to   accommodate);

Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001)

(disparate treatment).

               The ADA defines disability as either: “(A) a physical

or mental impairment that substantially limits one or more . . .

major     life      activities      . . .    ;   (B)     a    record       of     such    an

impairment; or (C) being regarded as having such an impairment.”

42 U.S.C. § 12102(2) (2006); see also Rohan, 375 F.3d at 273.                              A

physical impairment is “any physiological disorder or condition,

cosmetic disfigurement, or anatomical loss affecting one or more

. . . body systems” including, inter alia, the musculoskeletal

system.          45    C.F.R.      § 84.3(j)     (2010).          “[A]ny        mental   or

psychological disorder,” including “emotional or mental illness”

satisfies the impairment requirement.                  Id.

               Standing    alone,     an    impairment       is   not    sufficient       to

establish       a     disability;     the    employee        also   must        prove    the

impairment          substantially      limits      a     major      life         activity.

Sutton v. United Air Lines, Inc., 527 U.S. 471, 489 (1999).                              The

disability       analysis     is    therefore     “an    individualized           inquiry,

particular to the facts of each case.”                   EEOC v. Sara Lee Corp.,

237 F.3d 349, 352 (4th Cir. 2001).                  The substantial limitation

requirement “sets a threshold that excludes minor impairments

from coverage.”          Heiko v. Colombo Sav. Bank, 434 F.3d 249, 257

(4th Cir. 2006).          An impairment is substantially limiting when

                                            4
it “prevents or severely restricts the individual from doing

activities that are of central importance to most people’s daily

lives.”   Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184,

198 (2002).

              Lyons presented evidence in the district court that he

was unable to lift more than twenty to twenty-five pounds and

that, for a brief time, he could not sit continuously for more

than   four    hours.    He   stated         that   he    also    has    impairments

affecting his ability to walk, drive, concentrate, and work, and

he   argues    that   when   all   his       impairments       are   considered   in

combination, they amount to substantial limitation in the major

life activity of working.

              ADA regulations and EEOC interpretative guidelines set

forth a non-exhaustive list of major life activities.                        See 29

C.F.R. § 1630.2(i) (2011); 29 C.F.R. Pt. 1630, App. § 1630.2(i).

The regulations specify, and we have suggested, that lifting is

a major life activity.           29 C.F.R. Pt. 1630, App. § 1630.2(i);

Williams v. Channel Master Satellite Sys., Inc., 101 F.3d 346,

349 (4th Cir. 1996), abrogated on other grounds by Baird ex rel.

Baird v. Rose, 192 F.3d 462, 470 (4th Cir. 1999).                       In Williams,

we held, “as a matter of law, that a twenty-five pound lifting

limitation—particularly       when      compared     to    an    average    person’s

abilities—does not constitute a significant restriction on one’s

ability   to     lift,   work,     or    perform         any    other   major   life

                                         5
activity.”       Id.         Following     the     Supreme    Court’s       decision     in

Toyota,   we    clarified       that,      because    disability          determinations

require individualized inquiries, our Williams decision “should

not be read to create a per se rule that a twenty-five pound

lifting     restriction         can     never       constitute        a     disability.”

Taylor v.      Fed.     Express        Corp.,       429 F.3d 461,       463    n.2

(4th Cir. 2005).

            Lyons has failed to produce probative evidence that

his inability to lift more than twenty-five pounds constitutes a

substantial     limitation.            “[T]he    manual      tasks    unique      to    any

particular     job     are    not     necessarily     important       parts      of    most

people’s lives.”             Toyota, 534 U.S. at 201.                Accordingly, the

impact of the lifting limitation on Lyons’ ability to perform

the manual tasks his job duties required, standing alone, is

insufficient to establish a substantial limitation on a major

life activity.         See id.        The record is devoid of any evidence

that   Lyons’    lifting       restriction         resulted     in    any    limitation

beyond difficulties in his responsibility for collecting heavy

loads of soiled linen.

            Lyons      asserts      that    this     court    should       consider     the

effect of his lifting restriction on his employment prospects in

determining whether he is substantially limited.                            Although we

may consider a plaintiff’s employment prospects in connection

with   lifting       restrictions,         see     Taylor, 429 F.3d    at    464

                                            6
(collecting cases), Lyons did not produce any evidence of this

nature.

                In    response       to     the      Secretary’s          motion      for    summary

judgment, Lyons submitted an affidavit stating that he suffers

disabilities as a result of his back injury, including “chronic

fatigue      and       depression,          and      a     sleep      disorder       as     well     as

headaches.”           Lyons reported difficulties “balancing, standing,

bending,        and     walking”          and     indicated           that      he    “no       longer

perform[s]           routine    household            chores        such    as    doing          dishes,

laundry,        dusting,        vacuuming,               floor     cleaning,         or     bathroom

cleaning due to symptoms.”                      Lyons now argues that, considered

together, these impairments establish a substantial limitation

in    the    major       life       activity         of     working.            However,        Lyons’

affidavit is the sole evidence of these impairments.                                            Lyons’

bald, self-serving assertions of disability, unsubstantiated by

any   documentation            or    other      testimony,          are    not    sufficient         to

create      a    material           issue       of       fact    as       to    whether         he   is

substantially limited in a major life activity. 3                                    See Thompson,
312 F.3d       at    649     (stating         conclusory          allegations           and    “mere




      3
       We find unpersuasive Lyons’ citation to social security
disability regulations in support of the proposition that the
Secretary failed in his obligation to provide a proper medical
evaluation.



                                                     7
scintilla     of      evidence”      insufficient       to     withstand      summary

judgment).

            Lyons asserts that the Secretary did not contest his

need to perform light duty.               To the extent Lyons is arguing he

was    regarded      as     disabled,       his    assertion      is    unconvincing.

Viewing the record in the light most favorable to Lyons, Jerry

Diggs, the head of the section in which Lyons worked, believed

that Lyons was not able to work as a sewing machine operator.

However,     as     discussed     above,     the    inability      to    perform   the

specific     role     for    which    one    was    hired    is    insufficient     to

establish a disability.              See Rohan, 375 F.3d at 277 n.19; see

also 29 C.F.R. § 1630.2(j)(3).

            Because no reasonable fact finder could conclude that

Lyons was actually disabled, regarded as disabled, or documented

as    disabled,     we    decline    to   reach     Lyons’   remaining      arguments

relating    to     his    disability-based         discrimination       claims.     We

conclude that the district court did not err in granting summary

judgment in favor of the Secretary with respect to these claims.

            Next, we turn to the retaliation claims. Lyons argues

that the district court improperly resolved disputed facts with

respect to his retaliation claims.                  To establish a prima facie

case of retaliation, Lyons must show:                  (1) that he has engaged

in protected conduct; (2) that he suffered an adverse action

subsequent to engaging in the protected conduct; and (3) that

                                            8
“there was a causal link between the protected activity and the

adverse     action.”             Laber     v.       Harvey,       438 F.3d 404,     432

(4th Cir. 2006).

               First,     Lyons         asserts       that       the      district        court

improperly       concluded       that     there      was    no    dispute        that   Lyons’

request for accommodation occurred after his transfer to Loch

Raven.     He notes that he testified that, “[i]n or around August

2003,”    he     approached       Diggs    seeking         reasonable        accommodations

“for [his] right arm and post-traumatic stress disorder.”

               At his deposition, Diggs testified that, when Lyons

had been notified of his reassignment to Loch Raven, but before

the move, he told Diggs that he had a disability and wanted

reasonable       accommodation.           In    response,         Diggs      provided     Lyons

with the forms necessary to document his disabilities and make

the   request.          Lyons     never       returned      the    forms.         In    Lyons’

deposition, he stated that he asked for reasonable accommodation

“[i]f     [Diggs]       wanted     me    to     be    reassigned.”             Lyons      later

submitted an affidavit in response to the Secretary’s motion for

summary    judgment       in     which    he    stated      he    sought      accommodation

“[i]n or around August 2003.”                   This statement does not create a

genuine issue of material of fact regarding the timing of Lyons’

request for accommodation. Specifically, it does not contradict

the earlier accounts, it is merely less precise.                               Moreover, to

the     extent    the    summary        judgment      affidavit         is    inconsistent,

                                                9
federal courts “have held with virtual unanimity that a party

cannot   create     a    genuine    issue    of     fact    sufficient       to    survive

summary judgment simply by contradicting his or her own previous

sworn statement . . . without explaining the contradiction or

attempting to resolve the disparity.”                    Cleveland v. Policy Mgmt.

Sys. Corp., 526 U.S. 795, 806 (1999) (collecting cases).

            Next,        Lyons     contends        that      the        district     court

impermissibly concluded that the workers’ compensation program

manager’s    decision       to     remove    him     from       light    duty     was     not

influenced by Diggs’ animus towards him.                         He argues that the

district court improperly privileged Diggs’ deposition testimony

over that of another witness.               We disagree.           The district court

denied this retaliation claim because “Lyons offers only his

uncorroborated      belief       that    Diggs     was     influencing      Greenawalt;

those beliefs do not create a genuine dispute about whether her

decision is retaliatory.”               Lyons does not identify any evidence

supporting    an    inference        that        Diggs    influenced       the     program

manager’s decision.

            Finally,       Lyons        contends     that       the     district        court

erroneously held that too great a delay had occurred between the

resolution   of     Lyons’       EEOC    complaint       and     his    termination        to

support a finding that his EEOC complaint and termination were

causally related.          Lyons maintains that he persistently sought

accommodation      and    always     was    denied,       and    he     argues     that    he

                                            10
established a substantial temporal link between his protected

activity and his termination.

              “[A] causal connection for purposes of demonstrating a

prima    facie      case    exists      where       the     employer      takes      adverse

employment action against an employee shortly after learning of

the protected activity.”              Price v. Thompson, 380 F.3d 209, 213

(4th Cir. 2004).           Generally, however, the passage of time alone

cannot provide proof of causation unless the “temporal proximity

between an employer’s knowledge of protected activity and an

adverse employment action” was “very close.”                           Clark Cnty Sch.

Dist.    v.    Breeden,       532 U.S. 268,     273   (2001)      (per     curiam)

(internal      quotation      marks    omitted).           Consequently,        a    lengthy

time    lapse       between    a      protected          activity     and     an     adverse

employment action can negate an inference of causal connection.

Dowe    v.    Total     Action      Against       Poverty,      145 F.3d 653,   657

(4th Cir. 1998).

              Here,    Lyons       filed    an    EEOC     complaint     in     2004.      He

received an unfavorable final decision in October 2005, and his

termination was proposed in May 2006.                      Although Lyons told Diggs

he had a disability in 2003, he produced no evidence that Diggs

knew    he    had    sought    reasonable         accommodation        through       Tillage

thereafter.         Accordingly, he cannot establish the close temporal

proximity      necessary      to    prove    his        protected   activity        was   the

cause of his termination.              See Hooven-Lewis v. Caldera, 249 F.3d
11
259,   278   (4th Cir. 2001)   (“A   six    month    lag   is   sufficient   to

negate any inference of causation.”).            Moreover, even if Lyons

were able to demonstrate a prima facie case of retaliation as to

his termination, the Secretary articulated a legitimate, non-

retaliatory reason for the adverse action, specifically, Lyons’

absenteeism.     See McDonnell Douglas Corp. v. Green, 411 U.S.
792, 793 (1973) (outlining burden-shifting framework).

             Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and would not aid the decisional process.

                                                                     AFFIRMED




                                     12